DETAILED ACTION
Response to Amendment
This communication is in response to the Amendment filed 28 February 2022.
Claims 22-24, 28-38 and 42 are currently pending.  In the Amendment filed 28 February 2022, claims 22, 28-38 and 42 are amended and claims 25-27 and 39-41 are canceled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously presented objection to claim 42 is withdrawn as necessitated by Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claim 38 is directed towards a system, it is noted that the use of the word “system” does not inherently mean that the claim is directed towards a machine or article of manufacture.  The system comprises a data processing arrangement.  The specification fails to explicitly define a data processing arrangement.  The data processing arrangement can be interpreted as comprising entirely of software per se according to one of ordinary skill in the art. Therefore, the claim language fails to provide the necessary hardware required for the claim to fall within the statutory category of a system.
According to MPEP 2106.03:    
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 

Since claims 39-41 are dependent on claim 38 and fail to overcome the deficiencies of claim 38, the claims are rejected on the same grounds as claim 38.

Claims 22-24, 28-38 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 22 recite(s) determining a preferred metacategory of the recipient, selecting content having a same metacategory and providing the selected content to the recipient. 
Each limitation, as drafted, is a process that, under its broadest reasonable interpretation relates to commercial or legal interactions which includes advertising, marketing or sales activities or behaviors which falls under the category of certain methods of organizing human activity.  Content is being provided or marketed to a person based on their specific metacategory or mood.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  The claim recites the additional elements of presenting content, receiving a selection of content and determining a preferred metacategory.  Since information is being collected from a user for example by way of a survey, these limitations are considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.   
The claim recites the additional elements of presenting content, receiving a selection of content and determining a preferred metacategory.  Since information is being collected from a user for example by way of a survey, these limitations are considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  These additional elements fail to provide an inventive step.  
The claim is not patent eligible.
Claim 23 recites the additional limitation of wherein the metacategory relates to an engagement category.  This limitation is considered to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Therefore, the judicial exception is not integrated into a practical application and the additional limitation is insufficient to amount to significantly more than the judicial exception by providing an inventive step.
Claim 24 and 29-37 each recite an additional limitation which further defines the metacategory.  This limitation is considered to generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Therefore, the judicial exception is not integrated into a practical application and the additional limitation is insufficient to amount to significantly more than the judicial exception by providing an inventive step.
Claim 28 recite the additional limitations of how the metacategory is determined.  These limitation are considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Therefore, the judicial exception is not integrated into a practical application and the additional limitation is insufficient to amount to significantly more than the judicial exception by providing an inventive step. 
Claim 38 recite(s) determining a preferred metacategory of the recipient, selecting content having a same metacategory and providing the selected content to the recipient. 
Each limitation, as drafted, is a process that, under its broadest reasonable interpretation relates to commercial or legal interactions which includes advertising, marketing or sales activities or behaviors which falls under the category of certain methods of organizing human activity.  Content is being provided or marketed to a person based on their specific metacategory or mood.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a data processing arrangement to perform each of the limitations, presenting content, receiving a selection of content and determining a preferred metacategory.  The data processing arrangement is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Since information is being collected from a user for example by way of a survey, these limitations are considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to an abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a data processing arrangement to perform the limitations amounts to no more than mere instructions to apply the exception using generic computer components.  The claim recites the additional elements of presenting content, receiving a selection of content and determining a preferred metacategory.  Since information is being collected from a user for example by way of a survey, these limitations are considered to be adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).   Mere instructions to apply an exception using a generic computer component and extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claim 42 recites the additional limitation of a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising hardware to execute the method of claim 22.  This limitation is considered to represent mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(h)).  Therefore, the judicial exception is not integrated into a practical application and the additional limitation is insufficient to amount to significantly more than the judicial exception by providing an inventive step.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24, 28-38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0170945 to Bill (hereafter Bill) as applied to claims 25 and 38 above, and further in view of US PGPub 2012/0017179  to Yoon et al (hereafter Yoon).

Referring to claim 22, Bill discloses a method for providing content to a recipient, the method comprising: 
- determining a preferred metacategory [mood indicator] of the recipient [user] (see Fig 4, item 410; [0047]; [0103]; and [0104] – Determining a mood indicator indicating a present mood state of a user.); 
- selecting content [next tract] having a same metacategory [mood] (Fig 4, step 420; [0103]; and [0105]-[0107] – Determining a mood spectrum describing next track mood indicators that are consistent with the mood indicator.); and 
- providing the selected content to the recipient (see Fig 4, item 430; Fig 5, item 540; [0108]; [0113], lines 8-9 – Selecting a next track with a next track mood indicator that lies within the mood spectrum. With the track identified, a user may be enabled to access the identified track.).
While Bill teaches determining the preferred metacategory of the recipient by: - presenting content, the content being associated with at least one metacategory (see [0181] – radio station); - receiving a selection of the content (see [0181] – skips to next song); and - determining the preferred metacategory as the metacategory of the selected content (see [0181] – country rock), Bill fails to explicitly disclose the further limitation wherein the preferred metacategory of the recipient is determined by: presenting content, the content being associated with at least one metacategory, wherein presenting content includes presenting a plurality of images, each image representing a metacategory, and wherein presenting the plurality of images includes presenting a set of images at a time; receiving a selection of the content, wherein receiving the selection of the content includes receiving a selection of a subset of the presented plurality of images, each selection of an image being a selection of a metacategory, and wherein receiving the selection of the plurality of images includes receiving a series of selection of images, one from each set; and determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory.  
Yoon teaches content recommendation, including the further limitation of determining a preferred metacategory of the recipient, wherein the preferred metacategory of the recipient is determined by: 
presenting content, the content being associated with at least one metacategory, wherein presenting content includes presenting a plurality of images [images 410, 420, 430, 440], each image representing a metacategory [mood] (see [0085]), and wherein presenting the plurality of images includes presenting a set of images at a time; 
receiving a selection of the content, wherein receiving the selection of the content includes receiving a selection of the content includes receiving a selection of a subset of the presented plurality of images, each selection of an image being a selection of a metacategory (see [0092] – image selected by user), wherein receiving the selection of the plurality of images includes receiving a series of selection of images, one from each set [image selected by a user] (see [0075]; [0084]; [0085] and [0092] – The process can be performed several times by a user.); and 
determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory as the metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory (see [0092] and [0093]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Yoon to determine the preferred metacategory of Bill.  One would have been motivated to do so since this is merely a different technique for determining the metacategory and Bill states that other techniques can be utilized (Bill: see [0180]).  Also, one would have been motivated to do so since in order to efficiently provide desired content to a user by knowing the preferred metacategory (Yoon: see [0006] and [0007]).  Bill and Yoon are analogous art since they both relate to content recommendation.
Referring to claim 23, the combination of Bill and Yoon (hereafter Bill/Yoon) discloses the method according to claim 22, wherein the metacategory relates to an engagement category, wherein the engagement category indicates a predicted manner in which the content will be perceived (Bill: see [0077] and [0078] - Page 8, line 27 – page 9, line 2 of the Applicant’s Specification states “wherein the metacategory is not a category of a subject matter of the content, but a category of a mood of the content, ie a category of how the is perceived by a user.” Therefore, the mood of Bill is considered to teach the limitation.).
Referring to claim 24, Bill/Yoon discloses the method according to claim 23, wherein the metacategory of the recipient corresponds to a ranking of selected perceptions of presentations representing various content (Bill: see [0079]; [0151]; and [0163]).
Referring to claim 25, Bill/Yoon discloses the method according to claim 24, wherein the method further comprises determining the preferred metacategory of the recipient by: - presenting content, the content being associated with at least one metacategory (Bill: see [0181] – radio station); - receiving a selection of the content (see [0181] – skips to next song); and - determining the preferred metacategory as the metacategory of the selected content (see [0181] – country rock).
Referring to claim 28, Bill/Yoon discloses the method according to claim 22, wherein determining a preferred metacategory of the recipient includes determining a preferred metacategory of a group that the recipient belongs to (Bill: see [0186]-[0189] – determining the mood of a group).
Referring to claim 29, Bill/Yoon discloses the method according to claim 22, wherein the preferred metacategory is selected from at least one of the categories of content: a humorous content, an aesthetic content, an inspiring content [wonder], and a useful content (Bill: see [0145] – Wonder is considered to be analogous to inspiring.). 
Referring to claim 30, Bill/Yoon discloses the method according to claim 22, wherein determining a preferred metacategory of the recipient includes determining one or more sub-categories of the one or more metacategory (Bill: see [0145] - For example, wonder would be the metacategory and shock, amaze and/or curiosity would be the sub-categories).
Referring to claim 31, Bill/Yoon discloses the method according to claim 29, wherein the one or more sub-categories of the one or more metacategory is selected from at least one of: consumer reviews, handy hints, trivia, hotlists, authoritative opinion, search or answer, news analysis, news updates, social good, cute, ethereal, minimalist, extravagant, stylized or abstract, spontaneous, pop, sensual, wonder, heartwarming, spiritual, big ideas, enraging, thrilling [amaze], life coaching, parody, surreal, dark, outrageous, satire, slapstick, deadpan, and self-deprecating (Bill: see [0145] - The wonder mood can include amaze which is considered analogous to thrilling.).
Referring to claim 32, Bill/Yoon discloses the method according to claim 29, wherein the one or more sub-categories of the useful content [wonder] is selected from at least one of: consumer reviews, handy hints, trivia, hotlists, authoritative opinion, search or answer, news analysis, news updates, and social good [thrilling] (Bill: see [0145]).
Referring to claim 33, Bill/Yoon discloses the method according to claim 29, wherein the one or more sub-categories of the aesthetic content [cool] is selected from at least one of: cute, ethereal, minimalist, extravagant, stylized or abstract [running hand through hair], spontaneous, pop, and sensual (Bill: see [0133]).
Referring to claim 34, Bill/Yoon discloses the method according to claim 29, wherein the one or more sub-categories of the inspiring content is selected from at least one of: wonder, heartwarming, spiritual, big ideas, enraging, thrilling [amaze], and life coaching (Bill: see [0145]).
Referring to claim 36, Bill/Yoon discloses the method according to claim 22, wherein the preferred metacategory is determined based on research data (Bill: see [0191]-[0192]).
Referring to claim 37, Bill/Yoon discloses the method of claim 36, wherein the research data is obtained from at least one of: a market research, a psychological research, an online panel research, an in-person interview, a telephonic interview, a cross-sectional study, a customer survey template, a community survey template, and an industrial survey template (Bill: see [0191]-[0192] – The tracking of users is at least considered to represent market research).
Referring to claim 38, Bill discloses a system for providing content to a recipient, the system comprising a data processing arrangement configured to: 
- determining a preferred metacategory [mood indicator] of the recipient [user] (see Fig 4, item 410; [0047]; [0103]; and [0104] – Determining a mood indicator indicating a present mood state of a user.); 
- selecting content [next tract] having a same metacategory [mood] (Fig 4, step 420; [0103]; and [0105]-[0107] – Determining a mood spectrum describing next track mood indicators that are consistent with the mood indicator.); and 
- providing the selected content to the recipient (see Fig 4, item 430; Fig 5, item 540; [0108]; [0113], lines 8-9 – Selecting a next track with a next track mood indicator that lies within the mood spectrum. With the track identified, a user may be enabled to access the identified track.).
While Bill teaches determining the preferred metacategory of the recipient by: - presenting content, the content being associated with at least one metacategory (see [0181] – radio station); - receiving a selection of the content (see [0181] – skips to next song); and - determining the preferred metacategory as the metacategory of the selected content (see [0181] – country rock), Bill fails to explicitly disclose the further limitation wherein the preferred metacategory of the recipient is determined by: presenting content, the content being associated with at least one metacategory, wherein presenting content includes presenting a plurality of images, each image representing a metacategory, and wherein presenting the plurality of images includes presenting a set of images at a time; receiving a selection of the content, wherein receiving the selection of the content includes receiving a selection of a subset of the presented plurality of images, each selection of an image being a selection of a metacategory, and wherein receiving the selection of the plurality of images includes receiving a series of selection of images, one from each set; and determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory.  
Yoon teaches content recommendation, including the further limitation of determining a preferred metacategory of the recipient, wherein the preferred metacategory of the recipient is determined by: 
presenting content, the content being associated with at least one metacategory, wherein presenting content includes presenting a plurality of images [images 410, 420, 430, 440], each image representing a metacategory [mood] (see [0085]), and wherein presenting the plurality of images includes presenting a set of images at a time; 
receiving a selection of the content, wherein receiving the selection of the content includes receiving a selection of the content includes receiving a selection of a subset of the presented plurality of images, each selection of an image being a selection of a metacategory (see [0092] – image selected by user), wherein receiving the selection of the plurality of images includes receiving a series of selection of images, one from each set [image selected by a user] (see [0075]; [0084]; [0085] and [0092] – The process can be performed several times by a user.); and 
determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory as the metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory (see [0092] and [0093]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the process of Yoon to determine the preferred metacategory of Bill.  One would have been motivated to do so since this is merely a different technique for determining the metacategory and Bill states that other techniques can be utilized (Bill: see [0180]).  Also, one would have been motivated to do so since in order to efficiently provide desired content to a user by knowing the preferred metacategory (Yoon: see [0006] and [0007]).  Bill and Yoon are analogous art since they both relate to content recommendation.
Referring to claim 42, Bill/Yoon discloses a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute the method of claim 22 (Bill: see [0252]).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0170945 to Bill (hereafter Bill) in view of US PGPub 2012/0017179  to Yoon et al (hereafter Yoon) as applied to claims 25 and 38 above, and further in view of US PGPub 2017/0097978 to Gupta et al (hereafter Gupta).
Referring to claim 35, Bill/Yoon fails to explicitly disclose the further limitation wherein the one or more sub-categories of the humorous content is selected from at least one of: parody, surreal, dark, outrageous, satire, slapstick, deadpan, and self-deprecating.  Gupta teaches a category of humorous content [funny] (see [0037]), including the further limitation wherein the one or more sub-categories of the humorous content is selected from at least one of: parody, surreal, dark, outrageous, satire [satire], slapstick, deadpan, and self-deprecating (see [0037]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have one of the categories of Bill/Yoon be humorous content with a subcategory of satire.  One would have been motivated to do so since the particular type of category and subcategory is merely non-functional descriptive material and the particular type of mood/category is not limited in Bill/Yoon (Bill: see [0182]). 

Response to Arguments
It is noted that the Applicant has not responded to the 101 rejection of claim 38 because the claimed invention is directed to non-statutory category.
With regards to Applicant’s arguments on pages 6-13 with regards to the 101 rejection, the Examiner respectfully disagrees.  
With regards to the arguments directed to Step 2A, the sub-grouping is commercial or legal interactions.  Therefore, the claim does fall within one of the sub-groups of organizing human activity.  It is noted that as amended, the claim also fails into mental processes-concepts performed in the human mind since the preferred metacategory can be determined by a survey and then a person just matches the content to which ever metacategory is determined from the survey results.
With regards to Step 2A, Prong Two, the Examiner disagrees that the improvements and technical advancements over conventional methods.  Extra solution activity does not integrate an abstract idea into a practical application.  Also, the Applicant has not provided support from the Specification for the improvement.  Also, the information can be collected in the form of a survey or a psychological exam.  The information collected is then used to provide the user with the most relevant content.  This is not considered significantly more for the same reasoning.
  
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive. 
Referring to Applicant’s arguments presented on pages 13-15 with regards to Bill, the Applicants argues that “nowhere, does illustrate categorizing and utilizing an unquantifiable trait, determining the preferred manner of perceiving content by the audience, and selecting content having the same mood, I.e., metacategory, to match the preferred mood (preferred manner of perceiving content) of the recipient and delivering the selected content to the recipient.”  Yoon was previously utilized to teach the limitations of dependent claims 26 and 27 which have now been incorporated into claim 22.  Bill teaches determining a preferred metacategory [mood indicator] of the recipient [user] (see Fig 4, item 410; [0047]; [0103]; and [0104] – Determining a mood indicator indicating a present mood state of a user.); selecting content [next tract] having a same metacategory [mood] (Fig 4, step 420; [0103]; and [0105]-[0107] – Determining a mood spectrum describing next track mood indicators that are consistent with the mood indicator.); and providing the selected content to the recipient (see Fig 4, item 430; Fig 5, item 540; [0108]; [0113], lines 8-9 – Selecting a next track with a next track mood indicator that lies within the mood spectrum. With the track identified, a user may be enabled to access the identified track.).  The Applicant goes on to argue that “Bill, in para [0047], highlights determination of a user’s mood based on express or implicit information in a variety of ways. Mood information may be determined based on information expressly provided by the user, however, as already illustrated above, Bill is completely silent with regards determining the preferred metacategory of the recipient.” The examiner respectfully disagrees that the Bill is silent with regards to teaching determining a preferred metacategory.  The preferred metacategory of Bill can be the current mood of the user which is where they would like to stay or the mood in which they would like to obtain.  Therefore, while Bill does not teach the specific manner in which the claims determine the preferred metacategory of the user, Bill does teach determining the metacategory of the recipient, selecting content having a same metacategory and providing the selected content to the recipient.  
Yoon teaches determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory as the metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory (see [0092] and [0093]).
Referring to Applicant’s arguments on page 16 of the Remarks, the Applicant states that the term “metacategory” as referred to in the presently claimed invention refers to a classification of people or things regarded as having a particular shared characteristic … In this regard, the metacategory typically relates to cognitive representations or framework that enable perception of the content by the recipients throughout the world, unlike, the inference only to “Mood” as given by the Examiner.  As discussed throughout Applicant’s Specification tone or mood represents how a person will perceive the content.   The following citations are from the published specification.  Paragraph [0014] states “providing the selected content to the recipient, wherein the metacategory is not a category of a subject matter of the content, but a category of a mood of the content.”  Paragraph [0015] states “Embodiments of the present disclosure enable the determination of a preferred manner of perceiving content, i.e. the mood of content by a recipient and selecting content having the same mood, i.e, metacategory, to match the preferred mood (preferred manner of perceiving content.”  Paragraph [0069] states “The content is associated with or comprises a metacategory which in turn represents a mood or feeling associated with the content, wherein the mood enables the subject matter to be presented to an audience perhaps not directly interested in the subject matter, but partial to the mood of the subject matter. This concept is mentioned several more times throughout the specification.  Therefore, the Examiner correctly equates the term “metacategory” to mood in view of the specification.
Therefore, the rejections of the amended independent claims are maintained.
The rejections of the dependent claims are maintained for the reasons stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2007/0233622 to Wilcock - Willcock discloses a method for providing content to a recipient, the method comprising: 
	determining a preferred metacategory of the recipient, wherein the preferred metacategory of the recipient is determined by:
presenting content, the content being associated with at least one metacategory, wherein presenting content includes presenting a plurality of images, each image representing a metacategory, and wherein presenting the plurality of images includes presenting a set of images at a time (see [0037]-[0039] – The cataloguing system sends out a survey form to a user and prompts the user to choose one or more answers. The survey form comprises at least one question together with a plurality of multimedia objects. The multimedia object can be an image, photograph or picture. Each image is tagged with a set of keywords. These keywords are carefully selected to describe the human’s view and felling towards that image.);
receiving a selection of the content, wherein receiving the selection of the content includes receiving a selection of a subset of the presented plurality of images, each selection of an image being a selection of a metacategory, and wherein receiving the selection of the plurality of images includes receiving a series of selection of images, one from each set ([0037]-[0039] – Survey pages comprise a textual question, and multiple images that are tagged with keywords for the user to choose from. Each survey form comprises multiple pages and questions. Each question has a set of images. The user selects an answer for each question by selecting an image.); and 
determining the preferred metacategory as the metacategory of the selected content, wherein determining the preferred metacategory as the metacategory of the selected content includes selecting the most selected metacategory as the preferred metacategory (Having obtained the survey results stored in a multi-dimensional data representative from the survey result database, the analysis module can now perform analysis that assigns users to different emotional code categories. Keyword analysis is to analyze the keywords associated with the image selected by the respondent, and deduce which category this category should be assigned to. The keyword analysis module reads the chosen images stored in the survey result, and finds the keywords from a database associated with each image. It then aggregates them into a keyword list. );
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167